*90The city’s petition to abate a nuisance, RSA 47:17 XIY, alleged to have been created by a fire-damaged building was dismissed by the Superior Court (DiClerico, J.) this date on motion on the ground that RSA 155-B.-2 (Supp. 1975) deprived the superior court of its equity jurisdiction over the subject matter-. RSA 498:1. Because of the urgency of the matter, we expedited oral argument and rule that the remedy provided by RSA 155-B:2 (Supp. 1975) provides a supplemental remedy and does not deprive the superior court of its general equity powers. RSA 155-B:14 (Supp. 1975).
The motion to dismiss should not therefore have been granted.

Exceptions sustained; remanded.